Title: Nathaniel Macon to Thomas Jefferson, 4 January 1819
From: Macon, Nathaniel
To: Jefferson, Thomas


          
            Sir
            Washington
4 Jany 1819
          
          I have received and read with great pleasure the proceedings and report of the Commissioners for the University of Virginia; To improve the rising generation is a duty to God, the country & ourselves, those who do most toward it, deserve best of the nation; What man or what talents now in existence, can pretend to limit the progress of the human mind; Improvements in the united States have brought machines to do almost every thing but speak; and surely other branches of useful knowledge may be brought carried to the same perfection
          Will you permit me, to take this opportunity to state to you, that I have for some time past, thought much of writing, to you, to ask you to inform me, for I know of  no one else which could, how it happens that all the measures which turned the federalists out; have been & are now the fashion; I have not done so, because it might be, that you were over done with letters, and did not wish to touch politics; I stop the pen & smother my inclination, to prevent an attempt which might be disagreeable
          Accept my warm thanks for your kind remembrance, and my sincere wishes, that the remainder of your useful life, may be as easy and pleasant to yourself, as the past has been beneficial to our country, and believe me to be
          
            Your friend
            Nathl Macon
          
        